                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JASON FOLTZ,

               Plaintiff,                    Case No. 2:18-cv-13882
                                             District Judge Denise Page Hood
v.                                           Magistrate Judge Anthony P. Patti

UAW, et al.,

           Defendants.
_________________________/

       ORDER GRANTING DEFENDANT FCA’S MOTION TO COMPEL
              DISCOVERY RESPONSES (ECF NO. 32)
      This case was filed almost exactly one year ago. Plaintiff is in pro per. The

discovery deadline is December 20, 2019. (ECF No. 24.) On September 25, 2019,

Defendant FCA US LLC (FCA) served its first set of interrogatories and first

request for production of documents upon Plaintiff. (ECF No. 32, PageID.207-

208.) Responses were due on or before October 25, 2019, although the parties

stipulated to a seven day extension, making the responses due by November 1,

2019. (ECF No. 32, PageID.208.) To date, Plaintiff has failed to respond to the

outstanding discovery requests. In response to a November 6, 2019 email from

defense counsel inquiring as to the unanswered discovery, Plaintiff simply stated,

“I have read [the] email and will address issues[.]” (ECF No. 32-5, PageID.252.)

In response to a November 8, 2019 email from FCA’s counsel requesting consent
for a motion to compel discovery, Plaintiff stated, in pertinent part, “I cannot

consent to such a motion. *** I am working on gathering paperwork of [sic] your

request.” (ECF No. 32-6, PageID.254.) In his December 3, 2019 response to the

instant motion compelling discovery, Plaintiff does not deny owing the discovery

at issue, but states that he “is working on the first set of interrogatories and

production of documents” and “is researching [the] proper way to object to request

of personal information not related to the litigation of retaliation of EEOC

investigation.” (ECF No. 33, PageID.262.) He also claims that he “is now

experiencing emotional burn out and financial strains” and is “overwhelmed by

this years employment events[,]” citing to his pending motion to supplement

pleadings. (Id., citing ECF No. 25.) He asks the Court to extend the discovery

period by 30 days after the Court rules on his pending motion to supplement.

(ECF No. 33, PageID.262.) However, neither this motion, nor the orders of

reference for this motion or the motion for leave to supplement, request or

authorize me to extend discovery. (ECF Nos. 32, 28, 34.)


      In substance, the instant motion is unopposed. It is undisputed and

indisputable that Plaintiff’s discovery responses are overdue. Untimely objections

are also deemed waived, and the Court sees no basis for excusing the failure to

raise them in a timely fashion. Fed. R. Civ. P. 33(b)(4) and 34(b)(2)(C); see also,

e.g., Happy’s Pizza Franchise, LLC v. Papa’s Pizza, Inc., No. 10-CV-15174, 2012

                                            2
WL 5503823, at *1 (E.D. Mich. Nov. 13, 2012) (holding that objections to requests

for document production were waived because they were served two months late).

Plaintiff has had nearly 2½ months to respond to the interrogatories and document

requests. The discovery deadline is quickly approaching. Accordingly, the motion

is hereby GRANTED and Plaintiff is ordered to: (1) serve complete, signed

responses to FCA’s first set of interrogatories (under oath and notarized or by

declaration in compliance with 28 U.S.C. § 1746) and FCA’s first request for

production of documents, both without objection; and (2) complete and execute the

medical, employment, social welfare and income tax authorizations that were

attached to FCA’s discovery requests. Plaintiff must comply with the directives of

this order on or before December 19, 2019 at 10 a.m. To the extent that Plaintiff

alludes to a current or possible future objection to producing “personal information

not related to the litigation of retaliation of EEOC investigation” (ECF No. 33,

PageID 262), his objection is OVERRULED, first because it has been waived, and

second because it is vague, failing to identify what the personal information is or

why it is unrelated to this litigation.


       Finally, FCA’s request for an award of costs and/or attorney fees in

connection with the filing of this motion is DENIED without prejudice because

FCA’s statement under Local Rule 7.1(a) is not fully compliant. A request for

costs and expenses, including attorney’s fees, associated with this motion may be

                                          3
renewed in the event that Plaintiff fails to comply with this order, along with sworn

support. Plaintiff is hereby warned that failure to comply with this order may

result in one or more of the sanctions specified in Fed. R. Civ. P. 37(b)(2), up to

and including dismissal of this action with prejudice and contempt of court.


      IT IS SO ORDERED.


Dated: December 11, 2019               s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                          4
